127 F.3d 1200
UNITED STATES of America, Plaintiff-Appellee,v.Alfredo IRIARTE-ORTEGA, Defendant-Appellant.
No. 96-50151.
United States Court of Appeals,Ninth Circuit.
Nov. 5, 1997.

Before:  BOOCHEVER, KOZINSKI, and JOHN T. NOONAN, Circuit Judges.


1
The opinion filed May 9, 1997 [113 F.3d 1022], is amended as follows:


2
Slip op. pg. 5492, lines 11-12 [113 F.3d at 1024]:


3
Change "fifteen years" to "146 months".


4
Slip op. pg. 5492, footnote 1, line 1 [113 F.3d at 1024]:


5
Add "Iriarte challenges only the first element, i.e., that he entered an agreement to accomplish an illegal objective.  See Brief for Appellant at 26 ("The failure of proof in this case lies entirely in the failure to prove that any agreement was ever made and that Mr. Iriarte knowingly and intentionally joined some agreement.")  (emphasis omitted).".


6
Start the next sentence in footnote 1 ("Both the government and Iriarte ...") as a new paragraph.


7
The petition for rehearing is otherwise denied.  The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote thereon.  The suggestion for rehearing en banc is therefore rejected.  Fed. R.App. P. 35(b).